[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a memorandum of decision on Motion for Expert Fees (#124.00) and also a memorandum of decision on Motion for Attorneys' Fees Pendente Lite (#130.00). This case comes to this court on the above motions. The court has heard the parties, has considered the evidence, has considered the argument of counsel, CT Page 9714 has considered the parties' financial affidavits and has considered46b-83 and 46b-62 and all other relevant statutes and case law in rendering this decision. This case has a trial date of December 8, 1992.
The court finds that the wife has failed to sustain her burden of proof that the amounts are needed and that her husband should pay for it in both matters pendente lite.
Accordingly the Motion for Expert Fees Pendente Lite is denied without prejudice to it being renewed at the time of trial before the Trial Judge.
The court also finds that the wife has paid counsel fees in the sum of $7,225 to her attorneys. No further fees are ordered pendente lite for counsel fees. This ruling is without prejudice to the issue of counsel fees being renewed at the time of trial before the Trial Judge.
KARAZIN, J.